Title: To George Washington from Clement Biddle, 8 April 1789
From: Biddle, Clement
To: Washington, George



Dr Genl,
[Philadelphia] April 8. 1789

On rect of your last favr, I immediately bespoke the livery Lace which is manufactured here (there being none imported of that patern) and I now Inclose 14 yds by post.
I have About 80 bushels buckwheat now filling in bags & am promised about 100 bushels more tomorrow to go in Capt. Ellwood who sails for Alexa. on saturday or sunday so that I hope there will be no disappointment for I have spared no pains to get it but was after several promises deceived in the delivery. With great respect I am Yr Excellcy &c.

[Clement Biddle]

